Citation Nr: 1828394	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  11-21 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for asbestosis with chronic obstructive pulmonary disease (COPD), evaluated as 10 percent disabling prior to July 2012, 60 percent disabling from July 2012 to November 2014, 100 percent disabling from November 2014 to May 2016, and 60 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Navy from December 1957 to April 1962. 

This case originally came before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent disability rating for asbestosis.  

The Board denied entitlement to an increased rating for asbestosis in a January 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC) which issued an order in December 2015 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  The JMR found the Board had not obtained all of the relevant records, and directed that they be sought.  The JMR also directed the Board to consider the Veteran's entitlement to a total disability rating based on unemployability (TDIU benefits), and to discuss whether the combination of the Veteran's service connected disabilities entitle him to referral for extra-schedular consideration based on the collective impact of multiple disabilities.   

At the time of the Board's January 2015 decision, the only issue on appeal was for an increased rating for asbestosis, evaluated as 10 percent disabling.  The Veteran was separately service connected for COPD, but an appeal of its disability rating had not been perfected.  Since that time, the RO determined that the Veteran's asbestosis and COPD should be evaluated as a single disease entity.  This was accomplished in an August 2016 rating action, resulting in an evaluation for the Veteran's respiratory disability of 10 percent prior to July 2012; 60 percent prior to November 2014; 100 percent prior to May 2016, and 60 percent since May 2016.  Accordingly, the issue has been recharacterized to reflect this development.  
Also since the Court's Order, the Veteran has been awarded TDIU benefits.  Accordingly, that issue is no longer for appellate consideration.  Likewise, VA has issued a rule amending 38 C.F.R. § 3.321(b)(1), clarifying that an extraschedular rating is not available based on the combined effect of multiple service connected disabilities.  82 Fed. Reg. 57830.  As such, that issue is no longer under consideration.  


FINDINGS OF FACT

1.  Prior to December 8, 2008, pulmonary function tests did not reveal Forced Vital Capacity, (FVC) values of less than 75 percent.

2.  From December 8, 2008 to May 11, 2009, the Veteran's pulmonary function tests revealed FVC values that more nearly approximated the range of 65 to 74 percent predicted.  

3.  From May 11, 2009 to June 12, 2014, the Veteran's pulmonary function tests revealed FVC values that more nearly approximated the range of 50 to 64 percent predicted.  

4.  From June 12, 2014 to May 5, 2016, the Veteran's pulmonary function tests revealed FVC values that more nearly approximated a value less than 50 percent predicted.  

5.  After May 5, 2016, the Veteran's pulmonary function tests revealed FVC values that more nearly approximated the range of 50 to 64 percent predicted.


CONCLUSIONS OF LAW

1.  Prior to December 8, 2008, the criteria for a rating in excess of 10 percent for asbestosis with COPD have not been met.   38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 (2017).

2.  From December 8, 2008 to May 11, 2009, the criteria for a 30 percent rating for asbestosis with COPD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 (2017).

3.  From May 11, 2009 to June 12, 2014, the criteria for a 60 percent rating for asbestosis with COPD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 (2017).

4.  After May 5, 2016, the criteria for disability rating in excess of 60 percent for asbestosis with COD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C. § 5107(a).

The Veteran's service connected disability is identified as "asbestosis with chronic obstructive pulmonary disease" and it is rated under Diagnostic Code 6833. 

Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for FVC of 75 to 80 percent predicted, or diffusion capacity of the lung for carbon monoxide by the single breath method [DLCO (SB)] of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50 percent predicted, or DLCO (SB) less than 40 percent predicted or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2017).

In May 2009, the Veteran filed a statement, asserting that his disability had worsened.  

VA examination from December 8, 2008, revealed a FVC of 73 percent.  

In April 2009, the Veteran sought treatment at Schoolcraft Memorial Hospital, where he reported he could not sleep when lying flat because he begins coughing and is unable to breathe well.  He was placed on steroids, antibiotics, and instructed to continue with nebulizer treatments.

In June 2009 the Veteran underwent a VA examination.  The Veteran reported shortness of breath, and was taking Prednisone daily.  He had a constant, or near constant cough productive of sputum.  He had a history of constant or near constant wheezing, and frequent dyspnea.  He had a history of chest pain, swelling, and occasional fever.  There were also periods of incapacitation, accounting for 7 days in the prior 12 months.  He had decreased breath sounds, rhonchi, wheezing, persistent cough, dyspnea on exertion, and at rest. 

Pulmonary function test results from May 11, 2009 showed FVC of 56 percent predicted, forced expiratory volume in one second (FEV-1) of 61 percent, and DLCO was not indicated.  The examiner noted the Veteran had good effort throughout all maneuvers of PFT, however he had episodes of coughing, and was found to have moderately severe reduction in airflow limitation with normal DLCO, and no improvement after the administration of bronchodilators. 

A November 14, 2013 PFT examination revealed FVC of 51 percent predicted, as well as a FEV-1 of 58 percent predicted.  FEV-1/FVC was 115 percent predicted.  The examiner indicated the FEV-1/FVC result most accurately reflected the condition being evaluated, which was identified as three conditions; COPD, chronic bronchitis, and asbestosis, although later in the same report, the examiner stated that the veteran does not have multiple respiratory conditions.  In any event, the evaluator indicated that there was no obstructive lung defect, moderate restrictive lung defect, and a mild decrease in diffusing capacity.  

June 12, 2014 PFT examination revealed FVC of 47 percent predicted; FEV-1/FVC of 124% predicted; and DLCO (SB) was apparently 74 percent predicted, and the DLCO was identified as the test result that most accurately reflected the Veteran's level of disability.  

Examination conducted May 5, 2016, revealed FVC of 56 percent predicted, 
FEV-1/FVC of 129 percent, and DLCO of 78 percent predicted.  The examiner indicated that the FEV-1/FVC test result most accurately reflects the Veteran's level of disability, and that it was his COPD that is predominantly responsible for his limitation in pulmonary function.  

As indicated in the Introduction above, the Veteran's disability was re-evaluated in an August 2016 rating action.  The rating specialist appears to have based the results on the FVC findings from the claims file.  In order to be consistent, the Board will do the same.  Accordingly, the Veteran's disability would warrant no greater than a 10 percent evaluation prior to December 8, 2008.  At that December 2008 examination, his FVC was 73 percent predicted, consistent with a 30 percent evaluation.  

A May 11, 2009 test revealed a FVC value of 56 percent, consistent with a 60 percent evaluation.  This is also supported by the findings from the November 2013 examination, and therefore, the rating should increase to 60 percent from May 2009, until the June 12, 2014 examination.  The June 2014 results are consistent with the results cited by the RO for an award of a 100 percent schedular evaluation which was made effective from November 2014.  Therefore, the Board will assign the 100 percent schedular rating from June 2014 to May 2016.  The May 2016 FVC result of 56 percent predicted is consistent with the 60 percent evaluation assigned by the RO.

In sum, the evaluations would be as follows:

Prior to December 8, 2008 - 10 percent
From December 8, 2008 to May 11, 2009 - 30 percent
From May 11, 2009 to June 12, 2014 - 60 percent
From June 12, 2014 to May 5, 2016 - 100 percent
After May 5, 2016 - 60 percent.  


ORDER

Entitlement to a rating in excess of 10 percent for asbestosis with chronic obstructive pulmonary disease prior to December 8, 2008,  is denied.  

Subject to the law and regulations governing the payment of monetary benefits, a 30 percent evaluation for asbestosis with chronic obstructive pulmonary disease, from December 8, 2008 to May 11, 2009, is granted.

Subject to the law and regulations governing the payment of monetary benefits, a 60 percent evaluation for asbestosis with chronic obstructive pulmonary disease, from May 11, 2009 to June 12, 2014, is granted.  

Subject to the law and regulations governing the payment of monetary benefits, a 100 percent evaluation for asbestosis with chronic obstructive pulmonary disease from June 12, 2014 to May 5, 2016, is granted.  

Entitlement to a rating in excess of 60 percent for asbestosis with chronic obstructive pulmonary disease after May 5, 2016, is denied.   




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


